COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Dawn M. Coulson v. Leslie Kiefer Amann, Dependent
                             Administrator with Will Annexed of the Estate of Robert C.
                             Kiefer, Deceased

Appellate case number:       01-17-00720-CV

Trial court case number:     424767

Trial court:                 Probate Court No. 2 of Harris County

       Appellant, Dawn M. Coulson, and appellee, Leslie Kiefer Amann, Dependent
Administrator with Will Annexed of the Estate of Robert C. Kiefer, Deceased, have filed
a Joint Motion to Stay Appeal Pending Settlement Negotiations, representing that the
parties “would like to engage in settlement negotiations” and requesting that the Court stay
the appeal proceedings until March 27, 2018. We grant the motion.
       Accordingly, we stay the appeal. The parties shall file no later than March 27, 2018,
a motion to reinstate and dismiss the appeal, a motion to reinstate and proceed with the
appeal, or a report advising the Court of the status of settlement negotiations. If the parties
do not respond as directed by March 27, 2018, the case will be reinstated on the Court’s
active docket and the appeal will proceed under the applicable Texas Rules of Appellate
Procedure.
      The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court

Date: January 30, 2018